


116 HR 7721 IH: Farm Labor Expansion Act of 2020
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7721
IN THE HOUSE OF REPRESENTATIVES

July 22, 2020
Mr. Crawford introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to allow a refundable credit against tax for farmers who hire unemployed workers.


1.Short titleThis Act may be cited as the Farm Labor Expansion Act of 2020 or the FLEX Act.  2.Displaced farm worker credit (a)In generalSubpart C of part IV of subchapter A of chapter 1 is amended by inserting before section 37 the following new section:

36C.Displaced farm worker credit
(a)In generalIn the case of a taxpayer engaged in the trade or business of farming, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to 40 percent of the qualified first-year wages of an eligible replacement worker. (b)Definitions and special rulesFor purposes of this section—
(1)Qualified first-year wages
(A)In generalThe term qualified first-year wages means, with respect to an eligible replacement worker, wages attributable to service rendered during the 1-year period beginning with the day the individual begins work for the employer. (B)WagesThe term wages has the meaning given to such term by section 3306(b) (determined without regard to any dollar limitation contained in such section).
(C)LimitationThe amount of wages taken into account with respect to any employee for all taxable years shall not exceed $25,000. (2)Eligible replacement workerFor purposes of this section, the term eligible replacement worker means any individual who—
(A)began a period of unemployment after March 27, 2020, and during which time the individual was receiving unemployment compensation under State or Federal law, and (B)performs for the employer substantially the same job functions as an H–2A worker taken into account under paragraph (4).
(3)H–2A workerThe term H–2A worker means a nonimmigrant described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)). (4)Limitation on number of workers taken into accountThe number of eligible replacement workers taken into account under this section, shall not exceed the average number of H–2A workers employed by the taxpayer during the preceding taxable year.
(5)Controlled groups and common controlAll persons which are treated as a single employer under subsections (a) and (b) of section 52 shall be treated as a single taxpayer for purposes of this section. (6)Application of other rulesRules similar to the following rules shall apply for purposes of this section:
(A)Section 51(i) (relating to certain individuals ineligible).  (B)Section 51(k) (relating to treatment of successor employers; treatment of employees performing services for other persons).
(c)TerminationNo credit shall be allowed under this section with respect to any wages paid more than 2 years after the date of the enactment of this section.. (b)Conforming amendments (1)Section 6211(b)(4)(A) is amended by inserting 36C, after 36B,.
(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. (c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting before section 37 the following new item:


Sec. 36C. Displaced farm worker credit..
(d)Effective dateThe amendments made by this section shall apply wages paid in taxable years ending after the date of the enactment of this Act.  